Citation Nr: 0321680	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  00-14 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a left leg 
disability.

2.  Entitlement to service connection for a thyroid 
disability.

3.  Entitlement to service connection for hypertension.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel
REMAND

The veteran had active military service from June 1980 to 
September 1983.  The veteran also had periods of active duty 
while serving in the Army National Guard between 1983 and 
1991.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision.  

Additional development is necessary.  Accordingly, appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Review the VA examination and 
treatment records, service medical 
records, and the facsimile of a Social 
Security Administration (SSA) decision 
associated with the claims file following 
the issuance of the supplemental 
statement of the case in April 2002.

2.  Ask the veteran to identify and give 
the approximate dates of treatment by VA 
and non-VA health care providers for any 
left leg, thyroid, and/or hypertension 
symptoms since February 2003 (when the 
most recent VA records were printed).  
Request his authorization to release any 
identified private medical records.  
Attempt to obtain copies of any treatment 
records identified, as authorized by the 
veteran.  

3.  Request from the SSA the examination 
reports and other underlying medical 
records relied upon in granting the 
veteran Social Security benefits in 
January 1994, as well as any records of 
subsequent reassessment. 

4.  Arrange for an orthopedic examination 
of the veteran with the appropriate VA 
medical facility.  Send the claims folder 
to the examiner for review.  Any testing 
deemed necessary, including neurological 
studies of the left lower extremity, 
should be conducted.  The examiner should 
answer the following questions:

a.  What is the correct diagnosis of 
the veteran's current left leg 
disability (if any)?

b.  If the veteran has a current 
disability of the left leg, when did 
it first have its onset?  Is it at 
least as likely as not that it had 
its onset in service?  If the 
veteran's left leg disability 
includes arthritis, is it at least 
as likely as not that  the arthritis 
had its onset within one year after 
discharge? 

c.  If it is your opinion that the 
veteran has a current disability of 
the left leg that pre-existed his 
military service, is it undebatable 
that this disability pre-existed his 
entrance in the service in June 
1980?  If so, is it at least as 
likely as not that the veteran's 
pre-existing left leg disability 
underwent an increase in severity 
during active duty?  If so, is it 
undebatable that the increase in 
severity was due to the natural 
progress of the condition?  Please 
explain the bases of your opinions.

5.  Arrange for an internal medicine 
examination of the veteran with the 
appropriate VA medical facility.  Send 
the claims folder to the examiner for 
review.  Any necessary testing should be 
conducted.  The examiner should answer 
the following questions: 

a.  Does the veteran have a thyroid 
disability and/or hypertension?  

b.  If the veteran has a current 
thyroid disability and/or 
hypertension, when did either 
condition first have its onset?  Is 
it at least as likely as not that 
they had their onset in service?  If 
the veteran has hypertension, did it 
have its onset within one year after 
discharge? 

c.  If it is your opinion that the 
veteran has a current thyroid 
disability and/or hypertension that 
pre-existed his military service, is 
it undebatable that either 
disability pre-existed his entrance 
in the service in June 1980?  If so, 
is it at least as likely as not that 
either disability underwent an 
increase in severity during active 
duty?  If so, is it undebatable that 
the increase in severity was due to 
the natural progress of either 
condition?  Please explain the bases 
of your opinions.

6.  Upon receipt, review the examination 
reports to ensure their adequacy.  If an 
examination report is inadequate for any 
reason or if all questions are not 
answered specifically and completely, 
return it to the examining physician for 
revision. 

7.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran 
and his representative with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claims for benefits, 
including a summary of the evidence 
(including all the records associated 
with the claims file since the issuance 
of the last supplemental statement of the 
case in April 2002) and discussion of all 
pertinent regulations, including the 
VCAA.  Allow an appropriate period of 
time for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


